Citation Nr: 0403762	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  01-01 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to or aggravated by left ankle 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected fracture, left lateral malleolus.

4.  Entitlement to an effective date prior to January 26, 
1998 for an increased evaluation for a service-connected left 
ankle disability.

5.  Entitlement to an increased (compensable) evaluation for 
hearing loss.

6.  Entitlement to an increased (compensable) evaluation for 
a scar over the left eyebrow.

7.  Whether the veteran has filed a timely substantive appeal 
for an initial evaluation in excess of 10 percent for 
tinnitus.


8.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1969 to November 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, in June 1998, January 2000, January 2001, 
and December 2001, which, in pertinent part, denied the 
benefits sought on appeal.  Following issuance of statements 
of the case, the veteran submitted timely substantive appeals 
of the claims listed on the title page of this decision, with 
the exception of issue 7.
  
In correspondence dated in July 1998, the veteran's attorney 
contended, in pertinent part, that a June 1998 rating 
decision denied service connection for Osgood-Schlatter 
disease and for a right ankle disorder.  The Board is unable 
to find a claim for these disorders and is unable to find 
discussion in a rating decision of these disorders.  No claim 
regarding these disorders is before the Board on appeal.

The veteran's attorney, by a statement submitted in February 
2001, alleges that the veteran has attempted to raise a claim 
of entitlement to travel pay, seeking reimbursement for 
travel expenses to medical examinations.  The attorney 
alleges that the veteran has presented this claim to both the 
VA Medical Center and to the RO, but neither will adjudicate 
the claim.  Alternatively, he contends that the claim has 
been denied and VA has failed to process appeal of that 
denial.  The record before the Board is devoid of any 
evidence relevant to a claim for reimbursement for travel.  
This issue is not before the Board at this time.  This 
contention is REFERRED to the RO for appropriate action, such 
as, but not limited to, referral of the claim to the VA 
Medical Center as necessary.

In correspondence submitted in February 2001, the veteran's 
attorney indicates that a claim for a separate and distinct 
compensable evaluation for dysthymia, separate from the 
evaluation for PTSD, is on appeal.  The Board is unable to 
find a rating decision addressing this issue in the record.  
This contention is REFERRED to the RO for any necessary 
action.

In a letter dated January 4, 2001, and attached to the 
veteran's substantive appeal submitted in February 2002, the 
veteran's attorney stated that the issues on appeal included 
entitlement to service connection for a left knee disorder 
and for residuals of head trauma, to include blurred vision, 
headache, and dizziness.  The evidence of record reflects 
that a claim for service connection for residuals of head 
trauma was denied by a December 2001 rating decision.  
However, by a letter to the veteran dated in February 2002, 
the RO advised the veteran that claims for service connection 
for a left knee condition and for residuals of a head trauma 
were being adjudicated.  The claims of entitlement to service 
connection for a left knee disorder and for residuals of head 
trauma, to include blurred vision, headache, and dizziness, 
are not before the Board for appellate review at this time.  
These issues are REFFERED to the RO for any further action 
necessary. 

In December 2001, after reviewing the record, the Board of 
Veterans' Appeals sent notice to the veteran and his 
representative that the timeliness of the veteran's 
substantive appeal as to the initial evaluation assigned for 
tinnitus was the issue for consideration on appeal.  No reply 
from the veteran or his representative is of record.  The 
Board has proceeded accordingly.

By a statement of the case (SOC) issued in early April 2002, 
the RO responded to the veteran's disagreement with denial of 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran's claims files were transferred to the Board 
following notice to the veteran of such transfer in mid-April 
2002.  The time allowed for receipt of a timely substantive 
appeal of the denial of TDIU had not yet expired when the 
claims file was transferred to the Board.  This issue is 
REFERRED to the RO for review and any further action 
necessary.  

The veteran has disagreed with the effective date of July 6, 
1998, assigned for an award of service connection for PTSD.  
A December 2001 rating decision denied an effective date 
prior to July 6, 1998 for that award.  It does not appear 
that a SOC which addresses this effective date claim has been 
issued.  As the veteran has expressed disagreement with the 
assigned effective date, he is entitled to a SOC.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  

The issues of entitlement to service connection for a left 
wrist disorder and for a back disorder, including as 
secondary to or aggravated by a service-connected left ankle 
disability, entitlement to an initial evaluation in excess of 
30 percent for PTSD, and of entitlement to an effective date 
prior to July 6, 1998, for a grant of service connection for 
PTSD are addressed in the REMAND appended to this decision.  
The appeal of these issues is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you (the appellant) if further action is required on 
your part.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  There is no evidence that the symptomatology of the 
veteran's service-connected fracture, left lateral malleolus, 
changed during the period between VA examinations conducted 
in April 1997 and February 1998.  

3.  The veteran's service-connected left ankle disability is 
manifested by mild to moderate limitation of motion of the 
ankle and subjective complaints of pain, but is not 
manifested by marked limitation of motion or abnormality or 
evidence of arthritis on radiologic examination.

4.  There is no clinical evidence that the veteran's service-
connected left ankle disability increased in severity prior 
to January 1998.

5.  VA audiologic examination discloses that the veteran has 
puretone decibel loss of 34 in the right ear and 39 in the 
left ear, which, when combined with the speech recognition 
ability of 88 percent in the right ear and 84 percent in the 
left ear, results in a Level II designation for his hearing 
impairment in each ear.

6.  The veteran's service-connected scar over the left 
eyebrow is barely visible and non-symptomatic.

7.  In January 2000, the RO granted the veteran service 
connection for tinnitus, and assigned a 10 percent 
evaluation, and so notified the veteran; the veteran did not 
disagree with that evaluation.

8.  The veteran did not include the issue of an initial 
evaluation in excess of 10 percent for tinnitus in 
substantive appeals submitted in May 2000, June 2000, October 
2000, December 2000, February 2001, April 2001, December 
2001, or February 2002. 




CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the criteria for 
an effective date of March 10, 1997, for an evaluation 
increased to 10 percent for a service-connected fracture, 
left lateral malleolus, are met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.105, 3.400 
(2003).

2.  The criteria for an initial evaluation in excess of 10 
percent for a service-connected fracture, left lateral 
malleolus, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 
5262, 5010 (2003).

3.  The criteria for an increased (compensable) evaluation 
for hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, Diagnostic 
Code 6100 (2003).

4.  The criteria for a compensable evaluation for a scar over 
the left eyebrow are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.118, 
Diagnostic Codes 7800, 7804, 7805 (2003 and as in effect 
prior to August 30, 2002).

5.  The Board does not have jurisdiction to review an appeal 
for an initial evaluation in excess of 10 percent for 
tinnitus, as no timely substantive appeal has been filed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.01, 
20.202 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased initial 
evaluation for service-connected left ankle disability and is 
entitled to increased (compensable) evaluations for hearing 
loss and for a scar over the left eyebrow.  The veteran also 
contends that he is entitled to an effective date prior to 
January 1998 for an increased, 10 percent, evaluation for 
service-connected left ankle disability.  The issues 
certified to the Board by the RO include a claim for an 
initial evaluation in excess of 10 percent for tinnitus.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The final rule implementing the VCAA was published 
on August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date (with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims, neither of 
which are relevant to this case).  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claims, including the claims of 
entitlement to service connection and the claims for higher 
evaluations and earlier effective dates, by means of the 
discussions in the multiple rating decisions, including the 
rating decisions in January 1998, July 1998, January 2000, 
January 2001, and December 2001, and statements or 
supplemental statements of the case issued in January 2001, 
December 2001, and April 2002. 

The veteran was specifically informed of the enactment of the 
VCAA and the provisions of that act by a supplemental 
statement of the case (SSOC) issued in December 2001 and by a 
statement of the case (SOC) addressing new issues provided to 
the veteran in April 2002.  The RO provided the complete text 
of the revised regulation at 38 C.F.R. § 3.159 implementing 
the VCAA.  The regulation informs a veteran that he or she is 
responsible to identify relevant evidence and informs a 
veteran that VA will attempt to obtain identified evidence on 
his/her behalf.  The December 2001 SSOC and April 2002 SOC 
informed the veteran that all available clinical records of 
which VA was aware had been obtained and offered the veteran 
the opportunity to identify any additional relevant clinical 
records he wanted VA to obtain.  In addition, the veteran was 
also notified, by a February 2002 letter regarding claims 
which are not on appeal, about duties owed to the veteran 
under the VCAA and efforts VA would make to assist him.  He 
was also asked in that letter to identify any additional 
evidence or information he wanted VA to attempt to obtain or 
to send to the RO the evidence himself.

The veteran was specifically informed of the criteria under 
the various diagnostic codes and evaluations available under 
those codes applicable to evaluations of the service-
connected disabilities by rating decisions issued in January 
1998, July 1998, January 2000, January 2001, and December 
2001, by SOCs issued in January 2001, December 2001, and 
April 2002, and by a SSOC issued in December 2001.  The 
veteran was informed of the criteria for an earlier effective 
date for an increased evaluation for left ankle disability or 
for a 30 percent evaluation for PTSD in a December 2001 
rating decision and the subsequent December 2001 SOC.  

The rating decisions, SOCs, and SSOC discussed how the 
evidence of record resulted in the determinations reached and 
evaluations assigned, and set forth the criteria for each 
benefit sought.  As to the Board's determination that the 
issue regarding the veteran's evaluation for tinnitus is 
whether the veteran has submitted a timely substantive appeal 
over which the Board has jurisdiction, the Board provided the 
veteran a letter in December 2002 explaining the laws and 
regulations governing the Board's jurisdiction and the 
apparent application of the requirements for an appeal.  The 
veteran and his representative have not responded to this 
letter.  There is no further duty to inform the veteran 
regarding substantiation of his claims. 

In concluding that the veteran has been adequately notified 
under the VCAA, the Board finds that there is no prejudicial 
error to him in rendering a decision in the issues herein 
discussed.  Through various documents, both he and his 
attorney have been fully informed of the provisions of this 
law as relevant to the instant case.  They have been afforded 
the opportunity to identify relevant evidence.  VA has also 
taken all appropriate action to develop this case.  His 
claims have been adjudicated on more than one occasion, 
without imposing any greater hurdle due to the prior denials 
of the claims.  

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  That assistance has been 
rendered in this case.  In particular, the veteran's 
representative contended, in communications dated in July 
1998, March 2000, June 2000, and February 2001, among other 
communications, that the veteran should be afforded 
additional VA examinations.  The veteran was afforded 
additional VA examinations after these requests were 
received.  

However, following the February 2001 request that VA 
examination be rescheduled after the veteran failed to 
report, the VA employee who called the veteran to discuss the 
rescheduled VA examinations was informed that the veteran did 
not plan to appear for further VA examinations.  Thereafter, 
the veteran was informed, by a December 2001 SOC, by a 
December 2001 SSOC, and by an April 2002 SOC, that he had 
failed to appear at examinations scheduled in June 2000, and 
that evidence needed to substantiate his claims which might 
have been expected from such examination was not available.  
VA's duty to afford the veteran VA examination has been 
satisfied.

The Board's December 2002 letter to the veteran addressed the 
Board's determination that no substantive appeal as to the 
evaluation for tinnitus had been filed.  This letter advised 
him that he had one year to appeal that evaluation from the 
date the RO advised him of the assigned evaluation or 60 days 
following issuance of the SOC to appeal the evaluation 
assigned for tinnitus, but that there was no evidence of 
record that he had done so.  

As noted earlier in this decision, a SOC and SSOC issued in 
April 2002 and December 2001 to the veteran from the RO 
advised him concerning specific information relative to his 
claims, as well as the type of evidence to submit to 
substantiate his claims, and the process by which VA would 
assist him in identifying and obtaining evidence.  He was 
advised therein that he had one year to submit evidence.  
Because the collective actions of the RO, as detailed above, 
were sufficient to advise the veteran of the pertinent 
provisions of the VCAA and he has had in excess of one year 
to respond to those communications from the RO, the Board 
finds that it may now proceed to a decision in this case.  

There are no additional records of any type which have been 
identified by the veteran as relevant which VA has not 
obtained.  38 U.S.C.A. § 5103A(a) (West 2002).  The VCAA and 
its implementing regulations have been considered by the RO.  
The Board agrees with the RO that the duties to the veteran 
under the VCAA have been met.  The Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and for the reasons expressed, finds that the 
development of the claim has been consistent with the 
provisions of the new law. 

In this case, VA's duties under the VCAA have been fulfilled 
to the extent possible.  As such, the Board thus finds that 
VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the regulatory changes published 
to implement that statute. 



Contentions regarding development of the claims on appeal

The veteran's attorney has raised a number of arguments that 
he styles "issues" but which amount to contentions concerning 
perceived substantive and procedural defects in the 
development of this case by the RO.  For example, in "issues" 
identified in various items of correspondence, he variously 
asserts that VA examinations were inadequate.  He has also 
asserted, in several statements, that the RO has committed 
clear and unmistakable error.  He has further asserted that 
the RO's reasons and bases for the numerous rating decisions 
at issue were inadequate; that the RO has denied the veteran 
due process, as defined in 38 C.F.R. § 3.103.  He has 
asserted that examination by a physician's assistant does not 
constitute a thorough and contemporaneous examination.  

The veteran's attorney has also indicated, in several 
letters, that advisory/independent medical opinion was 
required due to complexity and inadequacy of VA examinations, 
that the veteran was entitled to new compensation 
examinations, and the like.  

For reasons explained below, the Board believes that the 
"issues" identified by the veteran's attorney amount to 
argument pertaining to alleged inadequate development of the 
case at the RO.  Although the veteran is free to raise such 
matters for consideration by the Board, they are not in and 
of themselves issues.  

Regarding alleged violations of due process, as defined in 38 
C.F.R. § 3.103 and 
38 U.S.C.A. § 5103(a), the Board notes that the SOCs and SSOC 
provided appear to comply with the requirements of a SOC 
outlined in 38 C.F.R. § 19.29.  In this regard, the SOCs and 
SSOC summarized the evidence related to the issues with which 
the veteran had expressed disagreement, summarized and 
provided citations to the relevant law and regulations, as 
set forth above, and explained how the law, particularly the 
VCAA and diagnostic codes applicable to the various claims, 
affected the veteran's claims.  

As to the attorney's repeated allegations that VA 
examinations were inadequate because the etiology of certain 
disabilities had not been discussed, the Board notes that, 
with the exception of the claim for service connection for a 
left wrist disorder, all the claims before the Board on 
appeal at this time are claims for increased evaluations or 
earlier effective dates for evaluations for disabilities for 
which service connection has already been granted.  Where 
service connection has been granted, the Board is unaware of 
any requirement that the etiology of the disabilities for 
which the veteran is seeking increased evaluations be 
discussed.  The Board finds that the discussion above of the 
VCAA and VA's fulfillment of the duties owed to the veteran 
under the VCAA addresses the other "issues" raised by the 
veteran's attorney.  

The attorney also contends that the RO has committed clear 
and unmistakable error (CUE) in the adjudications of the 
claims before the Board.  By law, however, a claim of clear 
and unmistakable error, under the provisions of 38 C.F.R. § 
3.105, requires a final decision.  See 38 C.F.R. § 3.105(a) 
(2003) [referring to "previous determinations which are final 
and binding"].  This case does not involve any final rating 
decision.  As explained in the Introduction section above, 
the claims on appeal are claims in which the veteran has 
perfected a timely appeal to the Board.  As such, these 
claims remain open.  The veteran's attorney did not attempt 
to discuss the threshold matter of finality.  In the absence 
of a final RO decision, the matter of claimed CUE is simply 
inapplicable to this case.
A.  Claim for earlier effective dates

The laws and regulations applicable to assignment of an 
effective date for a grant of service connection state that, 
except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of an 
application for the benefit.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  



Claim for increased evaluation for ankle disability prior to 
January 1998

Historically, the veteran was granted service connection for 
a fracture, left lateral malleolus, by a May 1971 rating 
decision, and a noncompensable evaluation was assigned.  By a 
statement dated March 12, 1997, but date-stamped as submitted 
to VA on March 10, 1997, the veteran's attorney stated the 
veteran wished to "appeal for" an increased evaluation for 
his service-connected left ankle disability.  

Following VA examination in April 1997, an increased 
(compensable) evaluation was denied by a rating decision 
issued to the veteran in June 1997.  In a July 1997 
statement, the veteran's attorney stated that the veteran 
wished to appeal that decision.  By a letter submitted on 
January 26, 1998, the veteran requested a new VA examination 
of his ankle, and that examination was conducted in February 
1998.  A June 1998 rating decision granted a 10 percent 
evaluation, effective as of January 26, 1998.  

In July 1998, the veteran, through his attorney, submitted 
letters which stated the veteran's desire to appeal the June 
1998 rating decision.  By a December 2001 SOC addressing the 
issue of an earlier effective date for the award of the 10 
percent evaluation, the RO explained that there was no 
medical evidence establishing entitlement to a 10 percent 
evaluation prior to January 1998.

In this case, the veteran's February 1998 VA examination 
disclosed that he had some restriction of motion and he had 
pain on extremes of motion, as well as occasional flare-ups.  
At the time of the prior VA examination, conducted in April 
1997, the examiner did not describe what a normal range of 
motion of the ankle would be, and did not explain how the 
veteran's range compared to normal.  The examiner offered a 
general statement that the veteran had normal range of motion 
of the left ankle, but did not comment on whether the veteran 
had pain on motion or use of the left ankle.  Thus, the 
evidence from the first examination does not answer certain 
questions which led to the compensable evaluation at the time 
of the second examination.  

There is no evidence of record that the veteran's left ankle 
disability increased in severity or underwent much change 
during the period between the first examination and the 
second examination.  Given the long-standing nature of the 
veteran's left ankle disability, it is reasonable to assume, 
in the absence of evidence to the contrary, that the 
veteran's ankle disability did not change in severity, 
although the specificity of the VA examination changed.  

Resolving reasonable doubt in the veteran's favor, the 
veteran is entitled to a compensable evaluation as of the 
date shown by official VA records as the date of receipt of 
his claim for an increased evaluation for his left ankle 
disability.  That date is March 10, 1997.  

B.  Claims for increased evaluations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

1.  Claim for evaluation in excess of 10 percent for left 
ankle disability

Historically, the veteran's service medical records reflect 
that a June 1969 radiologic examination of the veteran's left 
ankle disclosed a fracture on the lateral aspect of the left 
malleolus.  By a rating decision issued in May 1971, the RO 
granted service connection for a fracture of the left lateral 
malleolus and assigned a noncompensable evaluation for that 
disability under Diagnostic Code (DC) 5271.  That evaluation 
remained in effect when the veteran submitted the claim for 
an increased evaluation underlying this appeal.  

On VA examination conducted in February 1998, the veteran 
reported that his left ankle would swell after prolonged 
standing.  He noted that it was easy to twist his left ankle 
and he noticed increased swelling in the left ankle on days 
he carried heavy loads.  He reported flare-ups of ankle pain 
with changes in the weather, occurring on the average two to 
four times a year.  Pain lasted from one to four days during 
flare-ups.  Range of motion of dorsiflexion of the left ankle 
was limited to 15 degrees.  The veteran was unable to 
dorsiflex the left ankle further even with passive efforts.  
Plantar flexion was to 40 degrees without pain.  The veteran 
was able to plantar flex the ankle an additional five degrees 
with pain.

On VA examination conducted in October 1999, the veteran 
described symptoms of pain, stiffness, and occasional 
swelling.  He also reported that it was easy to twist or 
sprain the ankle.  The veteran did not require use of a cane, 
brace, or crutches.  He reported having flare-ups of symptoms 
approximately five or six times a year, lasting from 3 to 5 
days with precipitating events being either weather or 
twisting the ankle.  The veteran reported that his left ankle 
pain limited the amount of walking he can do.  He reported 
being generally able to walk about 1/2 mile, slowly.  
However, during flare-ups he was able to walk only about 100 
yards before he was forced to stop as a result of pain.  
Range of motion of the left ankle was from dorsiflexion of 0 
to 15 degrees and plantar flexion was from 0 to 40 degrees.  
Radiologic examination disclosed no bony abnormalities and 
was interpreted as negative.

On VA examination conducted in December 1999, the veteran 
again reported occasional stiffness and painful flare-ups 
occurring for about two or three days, with frequency of 
flare-ups depending on his level of activity and the weather.  
During flare-ups, he was unable to walk or bear weight on the 
left ankle.  The veteran denied dislocation or recurrent 
subluxation of the left ankle.  There was no major deformity 
of the left ankle.  There was no painful motion.  There was 
no edema, effusion, tenderness, redness, or abnormal guarding 
of movement.  Range of motion of dorsiflexion was to 15 
degrees and of plantar flexion to 30 degrees.  There was no 
varus or valgus angulation of the left ankle joint.  
Radiologic examination disclosed a normal left ankle joint.

On VA examination conducted in February 2001, the veteran's 
dorsiflexion was from 0 to 5 degrees and plantar flexion was 
from 0 to 37 degrees.  He reported that he did not take any 
medication for pain, as none of the remedies he has tried had 
helped.  On observation of the veteran's gait, a slight limp 
was noted.  

VA outpatient clinical records dated from December 1996 to 
1998 were devoid of evidence that the veteran sought VA 
treatment for his left ankle disability.

By a June 1998 rating decision, an increased evaluation to 10 
percent was granted, and the service-connected left ankle 
disability was evaluated under DC 5271.  Rating decisions 
subsequent to that decision have continued the 10 percent 
evaluation, but show that the disability is evaluated under 
DCs 5010 and 5262.  

Under DC 5262, a 10 percent disability rating is warranted 
with malunion of the tibia and fibula with mild knee or ankle 
disability.  38 C.F.R. § 4.71a, DC 5262 (2003).  In order to 
warrant a 20 percent disability rating, evidence of malunion 
of the tibia and fibula with moderate knee or ankle 
disability is required.  A 30 percent disability rating under 
DC 5262 is warranted with malunion of the tibia and fibula 
with marked knee or ankle disability.

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
As noted, at worst, in February 2001, the veteran was shown 
to have range of motion on dorsiflexion of his left foot from 
0 to 5 degrees, and from 0 to 37 degrees of plantar flexion.  
Other examination disclosed that the veteran had a wider 
range of motion, especially dorsiflexion, although this was 
with pain at the extremes of motion.  Thus, the examination 
results disclose that his range of dorsiflexion without pain 
ranged from one-quarter to three-quarters of the normal 
range.  He retained most of the normal range of plantar 
flexion, again, with pain at the end of the retained range of 
motion. 

Under these criteria, the Board concludes that the level of 
the veteran's ankle disability resulting from the left ankle 
fracture is no more than mild, since the veteran remains able 
to walk without an assistive device or brace, and retains 
near-normal plantar flexion, but has a slight limp.  These 
objective findings, together with the veteran's subjective 
report of flare-ups of pain occurring from three to six times 
a year and lasting from one day to several days, do not 
support a conclusion that the veteran's left ankle disability 
is of more than a mild degree, on average, although there are 
flare-ups of pain.  In considering the appropriate evaluation 
under DC 5262, the Board has considered functional loss, 
painful motion, and weakness.  

Traumatic or degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In this case, the veteran has not been found to have 
any radiologic findings of arthritis, so a separate 
compensable evaluation or an increased evaluation based on 
criteria for evaluating arthritis is not applicable, even if 
the veteran's ankle disability is evaluated under a 
diagnostic code which did not encompass disability due to 
pain. 

Under the criteria found at 38 C.F.R. § 4.71a, DC 5271, a 10 
percent evaluation is assigned for moderate limitation of 
motion of the ankle, and a 20 percent evaluation is warranted 
for marked limitation of motion.  Since the veteran's 
demonstrated loss of motion, as discussed above, is 
essentially mild, an initial evaluation in excess of 10 
percent is not warranted by using DC 5271 instead of DC 5262.

The Board has considered whether an evaluation in excess of 
10 percent may be warranted under any other diagnostic code 
applicable to ankle disability.  The veteran retains range of 
motion of the ankle, so criteria for evaluating ankylosis are 
not applicable to warrant an evaluation in excess of 10 
percent.  There is not evidence of malunion of the os calcis, 
astragalectomy, claw foot, or moderately severe or severe 
foot injuries, or other diagnosis which might warrant an 
evaluation in excess of 10 percent.  See DCs 5270-5284.  

The evidence is not in equipoise to warrant a more favorable 
determination under the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt.  The claim for a compensable 
initial evaluation for left ankle disability must be denied.
.
2.  Entitlement to an increased (compensable) evaluation for 
hearing loss

Historically, by a rating decision issued in November 1994, 
the veteran was granted service connection for hearing loss, 
based on evidence that there were changes in the veteran's 
hearing during service, and evidence of current hearing loss 
disability.  The RO assigned a noncompensable evaluation for 
hearing loss under DC 6100.  

In May 1999, the veteran submitted a claim for an increased 
(compensable) evaluation for hearing loss.  By a January 
2000 rating decision, the RO denied that claim, and, 
following disagreement with the January 2000 rating 
decision and the veteran's submission of a claim for TDIU, 
the RO issued a SOC on the claim in January 2001.  The 
veteran thereafter submitted a timely substantive appeal in 
February 2001.  

On VA audiologic examination conducted in December 1999, 
the veteran's hearing acuity was measured as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
15
50
60
LEFT
10
5
20
55
70

The 4-tone average loss in the right ear was calculated as 
33, and as 38 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 94 percent in the left ear.

On VA audiologic examination conducted in July 2000, the 
veteran's hearing acuity was measured as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
50
60
LEFT
10
10
15
60
70

The 4-tone average loss in the right ear was calculated as 
34, and as 39 in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 84 percent in the left ear.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).

In evaluating service-connected hearing impairment, 
disability ratings are derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
38 C.F.R. § 4.85.  The results are then analyzed using Tables 
VI, VI A and VII contained in 38 C.F.R. § 4.85.

Under these criteria, the degree of disability for bilateral 
service-connected hearing loss disability is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, DC 6100, 4.86, 4.87.

Applying the results of audiologic examinations under the 
governing regulations, the December 1999 VA audiologic 
examination findings result in a numeric designation of Level 
I for the right ear and Level I for the left ear, when 
coupled as required under Table VI.  Using these results 
under Table VII, a zero percent rating is indicated.  
Applying the findings of the July 2000 audiologic examination 
results in a numeric designation of Level II for the right 
ear and of Level II for the left ear.  Although a Level II 
designation reflects some increase in the severity of hearing 
loss disability as compared to a Level I, a zero percent or 
noncompensable evaluation is indicated for Level II hearing 
in both ears under DC 6100.

Under certain circumstances, the regulations allow use of 
pure tone threshold examinations alone to assign numeric 
levels under Table VI A; those numeric levels may then be 
used to assign an evaluation under Table VII.  Table VI A may 
be used when indicated under the provisions of 38 C.F.R. § 
4.86, or when the examiner certifies that use of the speech 
discrimination test results is not appropriate because of 
language difficulties or inconsistent speech discrimination 
scores.  38 C.F.R. § 4.86.  There is no evidence that the 
provisions of 38 C.F.R. § 4.86 specifying when Table VI A may 
be used (pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz are each 55 decibels or more, or pure tone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz) are applicable in this case.

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he would be entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered, although the diagnostic codes to 
be used were renumbered, and there were no changes that would 
require evaluating this veteran's hearing loss in a manner 
different from that previously used.  Thus, the Board finds 
that there is no prejudice to the veteran with regard to the 
above determination.  See Bernard v Brown, 4 Vet. App. 384 
(1993).

The veteran was most recently afforded VA examination in July 
2000.  He has not indicated that his hearing loss disability 
has increased in severity.  He has not identified any 
additional evidence which might be relevant.  The evidence is 
not in equipoise to warrant a more favorable determination 
under the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt.  The claim for a compensable evaluation for 
hearing loss must be denied.

3.  Claim for compensable evaluation for left eyebrow scar

Historically, service medical records reflected that the 
veteran sustained a laceration of the forehead over the left 
eye while in service.  By a rating decision issued in May 
1971, the RO granted service connection for a scar over the 
left eyebrow, and evaluated that disability as noncompensable 
under DC 7800.  That evaluation remained in effect when the 
veteran submitted the claim underlying this appeal.  

During the pendency of the veteran's claim, the VA regulation 
dealing with rating skin disabilities, 38 C.F.R. § 4.118, was 
amended.  See 67 Fed. Reg. 49,596 (July 31, 2002).  The Court 
has held that where the law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 
(April 10, 2000).  The reverse is not true with respect to 
application of former schedular criteria prospectively.  
Therefore, the Board has considered whether the revised 
regulations might, after August 30, 2002, result in a more 
favorable determination for the veteran.

Under the criteria for DC 7800 in effect prior to August 30, 
2002, disfiguring scars of the head, face, or neck warrant a 
noncompensable rating when they are slight.  A 10 percent 
rating is assigned when such scars are moderate and 
disfiguring.  A severe scar warrants a 30 percent evaluation, 
especially if it produces a marked or unsightly deformity of 
the eyelid, lip, or auricle.  A complete or exceptionally 
repugnant deformity on one side of the face or marked or 
repugnant bilateral disfigurement warrants a 50 percent 
evaluation.  38 C.F.R. § 4.118, DC 7800 (as in effect prior 
to August 30, 2002).

After August 30, 2002, the revised schedule for rating skin 
disabilities includes eight characteristics of disfigurement 
of the head, face, or neck for purposes of evaluation under 
38 C.F.R. § 4.118: scar five or more inches (13 or more 
centimeters) in length, scar at least one-quarter inch (0.6 
centimeters) wide at the widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square centimeters), skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters), 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters), and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).

Under the revised criteria for DC 7800, a 10 percent rating 
is warranted when there is one characteristic of 
disfigurement.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, a 30 percent 
disability rating is warranted.  Tissue loss of the auricle 
is to be rated under DC 6207.  See 67 Fed. Reg. 49,596 (July 
31, 2002).

In this case, VA examinations conducted in April 1997, 
December 1999, and June 2000 disclosed that the veteran had a 
small, traumatic, well-healed scar just above the left 
eyebrow.  The examiners described this scar as measuring from 
2.5 centimeters (April 1997, December 1999) to 3 centimeters 
(June 2000) in length.  All the examination reports reflect 
that the scar was less than 10 centimeters in length.  Thus, 
the size of the scar does not warrant a compensable 
evaluation under either the revised regulation or the prior 
regulation.  

Color photographs of the veteran's face, including the 
eyebrows and forehead, are associated with the claims files.  
The examiner described the traumatic scar as just barely 
visible (April 1997), non-disfiguring (December 1999), or 
faint (July 2002).  Certainly, all the descriptions reflect 
that the scar is not disfiguring, and these 


descriptions accord with the evidence provided by the color 
photographs.  A compensable evaluation is not warranted, 
under either the revised regulation or the prior regulation 
on the basis of disfigurement.

The evidence of record makes it clear that the veteran's 
service-connected scar above the left eyebrow does not 
warrant a compensable evaluation under DC 7800 under either 
the old regulations, as in effect prior to August 30, 2002, 
or under the revised regulations effective thereafter.  The 
Board has therefore considered whether a compensable 
evaluation may be granted under any other diagnostic code 
applicable to evaluation of scars.  Under the regulations in 
effect prior to August 30, 2002, scars which are superficial 
and poorly nourished, with repeated ulceration warrant a 10 
percent rating.  38 C.F.R. § 4.118, DC 7803.  Scars which are 
superficial and tender and painful on objective demonstration 
warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804.  
Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, DC 7805.  From August 30, 2002, a compensable 
evaluation is warranted for a superficial unstable scar if 
there is frequent loss of covering, if a superficial scar is 
painful on examination, or if there is loss of function.  
38 C.F.R. § 4.118, DCs 7803-7805 (as in effect from August 
30, 2002).

The VA examination reports make it clear that that the 
veteran's service-connected traumatic scar is not tender or 
painful, does not limit motion, and is asymptomatic.  
However, the Board notes that the VA examination reports make 
it clear that the veteran has two scars on the left side of 
his forehead.  Above the traumatic scar for which service 
connection has been granted is a surgical scar, described as 
5 centimeters in length, dating from 1994, when a fatty tumor 
was removed.  The examination reports establish that, as a 
result of the 1994 surgery, the veteran is unable to move the 
eyebrow up and down.  There is some depression associated 
with the second (1994) scar.  

The examiners have clearly distinguished symptoms due to the 
service-connected scar and symptoms due to the non-service-
connected scar.  Because the service-


connected scar is not tender or painful on examination, is 
well-healed without evidence of ulceration or frequent loss 
of covering, and does not limit the functions of the 
veteran's eye, eyebrow, or forehead, the preponderance of the 
evidence is against a compensable evaluation under the 
regulations as in effect prior to August 30, 2002.  The 
preponderance of the evidence is also against a compensable 
evaluation from August 30, 2002, under the regulations as 
revised.  

The evidence is not in equipoise to warrant a more favorable 
determination under the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt.  The claim for a compensable 
evaluation for scar over the left eyebrow must be denied.

Extraschedular consideration

The regulatory provisions at 38 C.F.R. § 3.321(b)(1) provide 
that, to accord justice in an exceptional case, such as where 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, the claim may be referred for assignment of an 
extraschedular evaluation.  The rating decisions and 
pertinent SOCs and the SSOC reflect that the RO concluded 
that neither the veteran's service-connected left ankle 
disability nor his hearing loss disability nor his left 
eyebrow scar disability warranted referral for such 
consideration.

The Board agrees with the RO's conclusion that the record as 
to these disabilities does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b).  In particular, the Board notes that the 
veteran has not required treatment for his left ankle 
disability or his scar disability.  There is no evidence that 
any of the service-connected disabilities discussed above 
present unusual disability factors which are not encompassed 
within the schedular criteria.  The criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.

C.  Whether there is a timely substantive appeal of the 
denial of an initial evaluation in excess of 10 percent for 
tinnitus

By a rating decision issued in January 2000, the RO awarded 
the veteran service connection for tinnitus, and assigned a 
10 percent evaluation for that disability.  Although the 
veteran subsequently submitted numerous statements indicating 
disagreement with other determinations set forth in the 
January 2000 rating decision, the Board is unable to find any 
indication that the veteran disagreed with the 10 percent 
initial evaluation assigned for tinnitus.  

The Board has carefully reviewed each of the substantive 
appeals the veteran submitted after he was notified that the 
January 2000 rating decision granted service connection for 
tinnitus and assigned a 10 percent evaluation for that 
disability.  Substantive appeals subsequent to the January 
2000 rating decision were submitted in May 2000, June 2000, 
October 2000, December 2000, February 2001, April 2001, 
December 2001, and February 2002.  The Board is unable to 
find any intent to appeal any aspect of the grant of service 
connection for tinnitus or the 10 percent evaluation assigned 
for that disability in any of these substantive appeals.  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement (NOD) and a timely filed substantive appeal 
received in response to and after a RO has issued a SOC.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A substantive appeal 
must consist of a properly completed VA Form 9 (substantive 
appeal) or other correspondence containing the necessary 
information.  

The Board recognizes that the RO addressed the issue of 
"service connection for tinnitus" in a January 2001 SOC and 
in a December 2001 SSOC. Even if the Board considered the 
RO's inclusion of the issue of "service connection for 
tinnitus" in a SOC or SSOC as evidence that the veteran had 
disagreed with some aspect of that decision, the Board is 
unable to find any statement by the veteran or his attorney 
which would perfect timely substantive appeal of that claim.  

In a case where the SOC addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues, or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  As noted above, the regulations require that the 
substantive appeal be submitted after the RO issues the SOC 
addressing the issue.  In this case, the Board is unable to 
find any indication in the substantive appeals or other 
correspondence submitted subsequent to the issuance of a SOC 
addressing "service connection for tinnitus" that the veteran 
intended to appeal a specific aspect of the grant of service 
connection for tinnitus or all of the issues addressed in the 
pertinent SOC.  Although the statements submitted by the 
veteran's attorney certainly addressed many of the issues in 
each rating decision, the attorney did not indicate in any 
statement that he wished to appeal all of the issues listed 
in the January 2000 rating decision, nor did he indicate that 
the wished to contest all issues in the SOC addressing the 
claim for service connection for tinnitus.

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such question.  
38 C.F.R. § 20.101(d).  Thus, this issue is not subject to 
the general rule discussed in Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), regarding the one-year period for 
appeal following notification of a determination.  

When the Board, on its own initiative, raises a question as 
to a potential jurisdictional defect, all parties to the 
proceeding and their representatives, if any, will be given 
notice of the potential jurisdictional defect and granted a 
period of 60 days following the date on which such notice is 
mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question.  Id.  In this 
case, that notice was provided to the veteran and his 
representative by the Board in correspondence issued in 
December 2002.  The veteran was invited to respond, and to 
present argument showing that the Board had acquired 
jurisdiction over the issue.  The veteran and his attorney 
have not responded.  More than 60 days have elapsed since 
that correspondence was issued.  

The Board may dismiss any case over which it determines it 
does not have jurisdiction.  38 C.F.R. § 20.101(d) (2003); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  The Board does not 
have jurisdiction to review a claim of entitlement to an 
initial evaluation in excess of 10 percent for tinnitus, 
since the veteran has not perfected the appeal to the Board.  
Pursuant to the Board's authority under 38 U.S.C.A. § 
7105(d)(3), this claim must be dismissed for failure to file 
a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.101.


ORDER

The appeal for an initial evaluation in excess of 10 percent 
for a service-connected fracture, left lateral malleolus, is 
denied.

An effective date of March 10, 1997 is granted for an award 
of an increased, 10 percent, evaluation for a service-
connected left ankle fracture, subject to laws and 
regulations governing effective dates of monetary awards; the 
appeal is granted to this extent only.  

The appeal for an increased (compensable) evaluation for 
hearing loss is denied.

The appeal for an increased (compensable) evaluation for a 
scar over the left eyebrow is denied.  

No timely substantive appeal is of record as to the appeal 
for an initial evaluation in excess of 10 percent for 
tinnitus; the appeal is dismissed.  


REMAND

By a June 2000 statement, the veteran's attorney indicated 
that the veteran had been treated for a variety of disorders, 
including a left wrist disorder and back disorder, as well as 
PTSD, at the VA Medical Center (VAMC) in Topeka, Kansas.  The 
attorney indicated that the RO had refused to obtain this 
evidence and had therefore not properly developed the claim.  
The RO should attempt to obtain records from the Topeka, 
Kansas VAMC before final adjudication of the merits for these 
claims.  

The veteran should be offered the opportunity to identify any 
evidence which reflects that his service-connected ankle 
disability aggravates a back disorder or that a back or wrist 
disorder are linked to his service.  The veteran should be 
afforded another opportunity for VA examination, and should 
be notified that, if he does not report for VA examination, 
VA will be unable to favorably adjudicate his claim that his 
service-connected ankle disorder aggravates a back disorder, 
unless he submits specific medical evidence addressing that 
contention.  

By statements submitted in April 2001 and August 2001, the 
veteran requested that the RO issue a SOC regarding 
timeliness of substantive appeals of several claims, four of 
which were addressed in a June 1997 rating decision.  Some of 
the claims listed in those statements have been addressed.  A 
claim of entitlement to service connection for PTSD has been 
granted, and claims of entitlement to increased evaluations 
for service-connected left ankle and left eyebrow 
disabilities are addressed in this Board decision.  However, 
the claims files before the Board for appellate review do not 
reflect that the attorney's request for a SOC as to other 
issues has been addressed.  The RO listed those issues in a 
December 2001 letter to the veteran, but that letter is not a 
SOC.  The RO should issue a SOC addressing the timeliness of 
substantive appeal of a claim of entitlement to service 
connection for a skin disorder claimed as the result of 
exposure to herbicides, and entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disorders, if the veteran wishes to pursue those 
claims.  The Board notes, in particular, that the veteran 
perfected additional appeals, including a claim for a 
compensable evaluation for hearing loss, following the 
December 2001 letter.  

The veteran is also entitled to a SOC on the issue of the 
appropriate effective date for a grant of service connection 
for PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The SOC must advise the veteran that he must submit a 
substantive appeal, and advise the veteran of the time within 
which to submit such appeal, if he wishes to pursue any claim 
addressed in a SOC.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The veteran should be provided a SOC 
addressing the timeliness of substantive 
appeal of a claim of entitlement to 
service connection for a skin disorder 
claimed as the result of exposure to 
herbicides, and entitlement to a 10 
percent evaluation based on multiple, 
noncompensable, service-connected 
disorders, if the veteran wishes to 
pursue those claims, and a SOC with 
respect to his notice of disagreement 
with the effective date of an award of 
service connection for PTSD.  The 
claim(s) should not thereafter be 
returned to the Board for further 
appellate processing unless the veteran 
has filed a timely substantive appeal as 
to the issue(s) after he is provided a 
SOC.

2.  The RO should ask the veteran to 
identify any non-VA health care providers 
who have treated him for a back or wrist 
disorder, or who have treated him for 
PTSD since July 1996.  The veteran should 
also be asked to identify any non-VA 
provider who has treated him for any 
disorder since February 2001, to the 
present.  The RO should advise the 
veteran that, as to the claims for 
service connection for a left wrist 
disorder and a back disorder, treatment 
proximate to and soon after his service 
might be more persuasive than recent 
evidence.

Unless legal precedent is issued after 
the date of this Board decision which 
makes it clear that the VCAA does not 
apply to claims filed before November 9, 
2000, inform the veteran of the enactment 
of the VCAA, inform him of the provisions 
of the VCAA, advise him of his 
responsibilities and of VA's 
responsibilities as to development of the 
evidence, notify him of the evidence 
required to substantiate each of his 
claims and request that he submit any 
evidence in his possession that is 
relevant to his claims.  In particular, 
notify the veteran that, if he has been 
advised by a health care provider that a 
left wrist disorder or a back disorder is 
linked to his service, or any injury 
incurred therein, he should submit such 
opinion in writing.

Any notice given, or action taken 
thereafter, must also comply with any 
controlling guidance provided after the 
issuance of this Board decision.  

3.  (a) The RO should obtain the 
veteran's VA inpatient and outpatient 
medical records from the VA Medical 
Center in Topeka, Kansas, including 
records of the veteran's inpatient PTSD 
treatment at that VAMC, from January 2000 
to the present.  If complete 
hospitalization records cannot be 
provided, the RO should request the 
discharge summary, admission history and 
physical, all imaging reports, all 
physician notes, and medication records.  

(b) The RO should also ask the veteran if 
he has been treated at any VA Medical 
Center other than Grand Island, Lincoln, 
or Omaha, since February 2001.  

(c) The RO should request inpatient and 
outpatient treatment notes for the 
veteran from Grand Island, Lincoln, and 
Omaha, Nebraska, VAMCs, and from any 
other treating VA facility Medical 
Centers for any treatment the veteran has 
received for any service-connected or 
non-service-connected disability during 
the period of February 2001 to the 
present.

4.  The RO should ask the veteran whether 
he is receiving Social Security 
Administration (SSA) disability benefits, 
or any other governmental disability 
benefit, other than VA benefits.  If the 
veteran is receiving SSA benefits, the RO 
should request records from SSA.  The RO 
should also request appropriate records 
relating to any other disability benefit 
the veteran states he is receiving.  

5.  Advise the veteran of alternative 
types of evidence he may submit to 
substantiate the claims, including 
photographs, statements, written opinions 
from physicians or other health care 
providers, insurance examination reports, 
employment physicals and employment 
clinical records, especially evidence 
proximate to his service discharge, and 
the like. 

6.  The RO should then afford the veteran 
appropriate VA examinations as necessary 
following the development above, to 
include orthopedic examination of the 
back and/or wrist, and psychiatric 
examination as to the severity of the 
PTSD.  

7.  After completion of the above, the RO 
should readjudicate the claims of 
entitlement to service connection for 
back and wrist disorders, determine 
whether an evaluation in excess of 30 
percent is warranted for PTSD, and 
determine the appropriate effective date 
for the award of service connection for 
PTSD.  If any benefit remains denied, an 
appropriate SSOC should be issued to the 
veteran and to his representative.  After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



